Appeal from so much of an order dated April 5, 1938, as amends the final decree in condemnation so as to direct that the award for damage parcel No. 65 be paid to the Richmond County Federal Savings and Loan Association, and from so much of the order of April 29, 1938, granting the Home Owners’ Loan Corporation leave to renew its motion, as denies its motion for an order directing that the award be paid to it. Orders, so far as an appeal is taken therefrom, affirmed, with ten dollars costs and disbursements. The assignment of the award was made by the home owners to the Richmond County Federal Savings and Loan Association after title vested in the condemnation proceeding. The Home Owners’ Loan Corporation made the loan on the security of the remainder of the property. When the savings and loan association represented that it would take bonds in an amount less than the sum due and owing on the mortgage and at the time of *882the delivery of the bonds represented that the receipt thereof was in full satisfaction of all claims against the property, it had reference to the property as reconveyed by it to the home owners and mortgaged by them to the Home Owners’ Loan Corporation. We do not decide the liability of a home owner under a secret contract purporting to bind the home owner to pay a mortgagee a sum in addition to the amount to be paid in Home Owners’ Loan Corporation bonds to induce the mortgagee to accept bonds in a sum less than the amount due and owing on the mortgage. That issue is not here on this record. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.